Citation Nr: 9934662	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Determination of proper initial rating for the residuals 
of a crush injury to the left (minor) hand.

5.  Entitlement to a special monthly compensation based on 
the loss of use of the left (minor) hand.

6.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently, in June 1997, the 
veteran's claims file was permanently transferred to the RO 
in St. Louis, Missouri.  The veteran had active service from 
April 1968 to July 1970. 

Additionally, in his substantive appeal, the veteran 
requested an appeal hearing before a traveling member of the 
Board.  As such, the hearing was scheduled for January 13, 
1999.  However, although the veteran's mailed hearing notice 
was not returned as undeliverable, the veteran failed to 
appear for the hearing and there was no further request by 
the veteran to reschedule the hearing.  Therefore, The Board 
will consider the veteran's request for an appeal hearing as 
withdrawn, and will proceed with its review on the present 
record.  See 38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right shoulder disorder, to include arthritis, 
which is related to service.

2.  There is no competent medical evidence showing the 
veteran has a left knee disorder, to include arthritis, which 
is related to service.

3.  There is no competent medical evidence showing the 
veteran has a right knee disorder, to include arthritis, 
which is related to service.

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
determination of increased initial rating, special monthly 
compensation, and non-service connected pension has been 
obtained by the RO.

5.  The veteran's left (minor) hand disability does not 
involve the left thumb; and is not characterized by extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or extreme flexion, or with rotation and angulation of the 
bones of the 3rd, 4th or 5th left digits.

6.  The remaining function of the veteran's left hand, 
including grasping and manipulation, is better that the 
function which would be obtained from an amputation stump 
with the use of a suitable prosthetic appliance.  He does not 
suffer from complete ankylosis of two major joints of the 
left upper extremity.

7.  The veteran is currently service connected for the 
residuals of a crush injury to the left (minor) hand, which 
is rated as 40 percent disabling.  His nonservice-connected 
disabilities, which have been rated, include arthritis of the 
right shoulder, rated as 20 percent disabling under 
Diagnostic Codes 5003, 5202; arthritis of the left knee, 
rated as 10 percent disabling under Diagnostic Codes 5003, 
5257; arthritis of the right knee, rated as 10 percent 
disabling under Diagnostic Codes 5003, 5257; limitation of 
motion of the left shoulder, rated as 10 percent disabling 
under Diagnostic Codes 5202, 5203; and limitation of motion 
of the left wrist, rated as 10 percent disabling under 
Diagnostic Code 5215.  The combined evaluation for the 
veteran's disabilities is 80 percent.

8.  The veteran was born in October 1949, has a high school 
education and has occupational experience as a long distance 
truck driver.  He last worked in March 1995.

9.  The veteran's disabilities preclude him from engaging in 
substantially gainful employment, consistent with his age, 
education, and occupational history.





CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303. 3.307, 3.309 (1999).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303. 3.307, 3.309 (1999).

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303. 3.307, 3.309 (1999).

4.  The criteria for an initial evaluation in excess of 40 
percent for the residuals of a crush injury to the left 
(minor) hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5217 (1999); Fenderson V. West, 12 Vet. 
App. 119 (1999).

5.  Entitlement to a special monthly compensation based on 
the loss of use of the left (minor) hand is not warranted. 38 
U.S.C.A. §§ 1114(k), 5107 (West 1991); 38 C.F.R. 
§§ 3.350(a)(2), 4.63 (1999).

6.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.17 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Shoulder, Left Knee
and Right Knee Disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, one year as in the 
case of arthritis.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran's service medical records are negative for any 
complaints of or treatment for any right shoulder or 
bilateral knee problems.

In addition, the post service medical evidence includes May 
1993 records from Dr. Rodgers noting the veteran had knee and 
shoulder pain due to an old injury sustained when he was 
"[r]lapelling" (sic) and the person holding the rope lost 
the end, causing the veteran to slam into the mountain, 
crushing his knee.  Upon examination, the veteran's knee 
appeared to pop out of place upon standing, and he had knee 
pain with stiffness when the weather was cold and rainy.  He 
was unable to raise his right arm up to his shoulder level to 
abduct on the right.  He also had a family history of 
bursitis and shoulder arthritis.  He was diagnosed with 
frozen shoulders probably from bursitis, possibly due to an 
old injury; and crepitus in both knees from an old injury 
with arthritis.  

Medical records dated January 1995 from Dr. Parson note the 
veteran complained of right shoulder and bilateral knee pain, 
with occasional knee swelling, popping and cracking.  His 
right shoulder was reportedly tender and painful starting on 
the top of the shoulder radiating throughout the shoulder.  
He was unable to lift his right shoulder above his head and 
could not get it up to 90 degrees of abduction.  In addition, 
the medical records note the veteran reported he could not 
remember a specific etiology for his shoulder problem, as 
well as that he was a long distance driver who climbed up and 
down his truck all day, which had worn out his knees.  And, 
upon x-ray examination of his right shoulder, he presented 
evidence of spurring of the acromioclavicular joint with 
degeneration.

Lastly, an October 1995 VA examination report shows the 
veteran complained of bilateral knee pain which worsened with 
prolonged walking or standing.  He also had some, although 
not significant, morning knee stiffness.  Upon examination, 
he had bilateral patellofemoral crepitation with genu varus 
deformity, but no synovitis or effusion.  In addition, he had 
normal bilateral shoulder forward elevation to 90 degrees, 
but had 100 degrees of right shoulder abduction with 
discomfort.  He also had right shoulder internal and external 
rotation to 75 degrees.  The veteran's diagnoses included 
bilateral genu varus deformities over both knees causing 
degenerative arthritis, and severe decrease in range of 
motion of both shoulders secondary to degenerative arthritis.  
Furthermore, upon x-ray examination, he presented minimal 
hypertrophic changes within the superior and inferior aspects 
of the patella, bilaterally, and within the tibial spine; and 
minimal hypertrophic changes about the right 
acromioclavicular joint. 

After a review of the claims file, the Board finds that the 
medical evidence of record does not show the veteran 
currently suffers from a right shoulder, left knee or right 
knee disorders which are related to his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claims, which is medical 
evidence showing is the existence of a nexus between his 
period of service and his current right shoulder and 
bilateral knee disorders.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, the Board observes that, as the earliest 
evidence of record that the veteran suffers from any right 
shoulder or bilateral knee disorders dates back to 1993, as 
per Dr. Rodger's medical notations, which is more than 20 
years after the veteran's discharge from service, the veteran 
has failed to demonstrate a continuity of symptomatology 
following his discharge from service.  38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. 
West, 12 Vet. App. 296 (1999).  Moreover, as the record is 
devoid of evidence showing the veteran's right shoulder, and 
bilateral knee arthritis first became manifest within a one 
year period of his discharge, entitlement to service 
connection is not warranted on a presumptive basis.  
38 C.F.R. § 3.307 and 3.309.

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a right knee shoulder, 
left knee, and right knee disorders, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded, and the claims 
must be denied.  38 U.S.C.A. § 5107 (West 1991). 

In arriving at these conclusions, the Board took into 
consideration the various statements by the veteran tending 
to link his claimed disorders to his period of service.  
However, while the Board acknowledges the presumed 
credibility of these statements, the Board notes that the 
veteran is a layperson and, as such, is not qualified to 
offer a medical opinion regarding the existence of a 
disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in these matters which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Determination of Proper Initial Rating for the Residuals
of a Crush Injury to the Left (Minor) Hand.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently developed the facts 
relevant to this case.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Moreover, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also 38 C.F.R. §§ 4.45, 4.59 (1999).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).

In this case, in a March 1996 rating decision, the veteran 
was awarded service connection and a 40 percent initial 
rating for the residuals of a crush injury to the left 
(minor) hand, under Diagnostic Code 5217 effective March 
1995.  At present, as he has expressed disagreement with the 
initial assignment of a 40 percent disability evaluation for 
his left hand disability, the case is before the Board for 
appellate review. 

With respect to the evidence of record, the veteran's service 
medical records show he was treated in February 1970 for a 
severe crush injury to the left hand with multiple fractures 
of the metacarpals and proximal phalangeals.  The veteran 
injured his hand when, while riding in a tank, the tank ran 
off the road and the hatch came down on his hand fracturing 
his 3rd, 4th, and 5th metacarpals, and index, middle, ring and 
little finger's proximal phalangeals.  After treatment and 
examination, a medical Board determined he had severe 
limitation of motion of the fingers of the left hand, and was 
deemed to be unable to return to the full duties of his rate 
in the future.

In addition, an October 1995 VA examination report shows the 
veteran had a 1970 history of left hand crush injury causing 
a loss of muscles and tendons, and fracturing his carpal and 
metacarpal bones.  At that time the veteran had decreased 
range of motion with deformity of the left hand.  Upon 
examination, he had ulnar drift on the left metacarpal 
phalangeal joints and on flexion/contraction of the 3rd, 4th 
and 5th digits, with interossei muscle atrophy.  The 
veteran's diagnosis was post traumatic arthritis of the left 
hand with deformities secondary to injuries sustained while 
in the military.  In addition, an October 1995 VA radiology 
report confirms the examination's diagnosis, and also notes 
evidence of flexion deformity involving the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
of the 3rd through 5th digits with mild subluxation at the 3rd 
metacarpophalangeal joint, which appeared to be old. 

As to the applicable law, under Diagnostic Code 5217, 
unfavorable ankylosis of four digits of the hand of the minor 
extremity, including the index, middle, ring and little 
finger, warrants the assignment of a 40 percent evaluation.  
If the four digits involved include the thumb, middle, ring 
and little finger, an evaluation of 50 percent is warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5217 (1999).  In addition, 
Under Diagnostic Code 5216, unfavorable ankylosis of all five 
fingers of the minor extremity also warrants the assignment 
of a 50 percent evaluations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5216 (1999). 

In considering evaluation under the above described codes, 
ankylosis is considered to be unfavorable when the ankylosis 
or limited motion prevents flexion of the tips of the fingers 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm; and it is considered favorable if flexion is 
possible to within 2 inches (5.1 cm.).  Extremely unfavorable 
ankylosis of the fingers, all joints in extension or extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation under Diagnostic Codes 5126 through 5156.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5217, notes (a) and 
(b).  And, under Diagnostic Codes 5126 through 5130, 
amputation of four or more fingers entitles the claimant to a 
special monthly compensation.

After a review of the evidence, the Board finds the veteran's 
left hand disability is characterized by ulnar drift on the 
left metacarpal phalangeal joints and on flexion/contraction 
of the 3rd, 4th and 5th digits, with interossei muscle atrophy.  
In addition, his left hand disability presents evidence of 
flexion deformity involving the PIP and DIP joints of the 3rd 
through 5th digits with mild subluxation at the 3rd 
metacarpophalangeal joint.

However, as the medical evidence does not show his left hand 
disability involves the left thumb, or unfavorable ankylosis 
of all five fingers of the minor extremity, the veteran is 
not entitled to an increased initial rating under Diagnostic 
Codes 5217 and 5216.  38 C.F.R. § 4.71a, Diagnostic Codes 
5217, 5216 (1999).  In addition, as the medical evidence does 
not show he has been found to have extremely unfavorable 
ankylosis of the fingers, all joints in extension or extreme 
flexion, or with rotation and angulation of the bones of the 
3rd, 4th or 5th left digits, his left hand disability cannot be 
rated as amputation of one or more fingers under Diagnostic 
Codes 5126 through 5130, so as to entitle him to the special 
monthly compensation required under these codes.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5217, notes (a) and (b). 

Therefore, the Board concludes that the veteran's initial 
rating of 40 percent assigned to his residuals of a crush 
injury to the left (minor) hand is appropriate.  Moreover, 
the Board finds that the evidence does not show the veteran 
suffers from additional functional loss due to pain, other 
than the disability already discussed and contemplated in the 
rating criteria applied above.  See DeLuca, supra; see 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b), which expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, as the evidence of record 
does not show the veteran's left hand disability has met, or 
more nearly approximates, the criteria for the next higher 
evaluation, the Board finds that the evidence is not in 
relative equipoise, and thus the benefit of the doubt is not 
for application with respect to this issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
evidence does not show that the veteran's disability under 
consideration has caused him marked interference with 
employment.  In addition, the evidence does not show his left 
hand disability has caused him the need of frequent periods 
of hospitalization, or otherwise has rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Entitlement to a Special Monthly Compensation Based
on the Loss of Use of the Heft (Minor) Hand.

Special monthly compensation is payable for each anatomical 
loss or loss of use of one or more creative organs, one foot, 
one hand, both buttocks, blindness of one eye having only 
light perception, complete organic aphonia with constant 
inability to communicate by speech, or deafness of both ears 
having absence of air and bone conduction.  See 38 U.S.C.A. § 
1114(k) (West 1991); 38 C.F.R. § 3.350(a) (1999).

To demonstrate loss of use of a foot or a hand, the evidence 
must show that no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance. The determination must be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63 (1999).  
Complete ankylosis of two major joints of an extremity will 
be taken as loss of use of the hand.  38 C.F.R. § 4.63(a).

Thus, after a review of the evidence, as discussed in section 
II of this decision, the Board concludes that entitlement to 
special monthly compensation based on the loss of use of the 
left (minor) hand has not been established.  It is noted that 
the veteran sustained significant disability from his in-
service crush injury.  Nonetheless, current clinical findings 
do not show that he has lost the use of his left hand, 
including grasping and manipulation, and would be equally 
well served by an amputation stump with prosthesis.  In 
addition, he does not suffer from complete ankylosis of two 
major joints of the left upper extremity.  More importantly, 
as per the October 1995 VA examination report discussed 
above, while the veteran has decreased range of motion with 
deformity of the hand, he has some range of motion of the 
fingers and impairment of the thumb is not shown.

As such, the Board finds the veteran's current 
symptomatology, secondary to his left hand disability, is not 
sufficient to establish the loss of use of a hand under any 
of the relevant regulations.  As the preponderance of the 
evidence is against the claim for special monthly 
compensation based on the loss of use of the left minor hand, 
the veteran's claim is denied.

IV.  Entitlement to a Permanent and Total Disability
Rating for Pension Purposes.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities. 
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1999). This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the permanent loss of one or more limbs, or the sight 
in both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes on a de facto basis.  38 C.F.R. 
§ 4.15. Permanent total disability evaluations for pension 
purposes may also be authorized, provided other requirements 
of entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

In this case, the veteran is currently service connected for 
the residuals of a crush injury to the left (minor) hand, 
which is rated as 40 percent disabling.  And, his nonservice-
connected disabilities, include arthritis of the right 
shoulder, rated as 20 percent disabling under Diagnostic 
Codes 5003, 5202; arthritis of the left knee, rated as 10 
percent disabling under Diagnostic Code 5003, 5257; arthritis 
of the right knee, rated as 10 percent disabling under 
Diagnostic Code 5003, 5257; limitation of motion of the left 
shoulder, rated as 10 percent disabling under Diagnostic 
Codes 5202, 5203; and limitation of motion of the left wrist, 
rated as 10 percent disabling under Diagnostic Code 5215.  
The combined evaluation for the veteran's disabilities is 80 
percent.

In applying the regulatory criteria described above, the 
veteran is not permanently and totally disabled under the 
first possible basis because he does not have a combined 100 
percent schedular evaluation for pension purposes.

Under the second basis he has at least one disability rated 
at 40 percent and his combined total rating is more than 70 
percent.  A May 1995 statement from the veteran's last 
employer reflects that he left his position there for medical 
reasons.  With consideration of the employment handicap 
placed on the veteran by his multiple permanent orthopedic 
disabilities, his employment experience, his age, and his 
education, the evidence is in equipoise with respect to 
whether or not the veteran would be able to obtain and retain 
substantially gainful employment.  In resolving all doubt in 
his favor a permanent and total disability rating for pension 
purposes is warranted. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right shoulder disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.

The initial rating assigned for the veteran's residuals of a 
crush injury to the left (minor) hand is appropriate, and 
entitlement to an increased disability evaluation in excess 
of 40 percent is denied.

Entitlement to a special monthly compensation based on the 
loss of use of the left 

(minor) hand is denied.

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

